Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 1 of 17 - Page ID#: 659



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                           LEXINGTON DIVISION

HAGYARD-DAVIDSON-MCGEE              )
ASSOCIATES, PLLC; et al.,           )
                                    )
     Plaintiffs,                    )                Case No:
                                    )           5:20-cv-00171-JMH
v.                                  )
                                    )
FEDERAL INSURANCE COMPANY,          )           MEMORANDUM OPINION
et al.                              )                AND ORDER
                                    )
     Defendants.                    )

                                   ***


     This matter is before the Court on Plaintiff’s Motion to

Remand [DE 13] following removal of the action based on fraudulent

joinder [DE 1]. After piercing the pleadings, the Court finds the

plaintiff has asserted a colorable claim against the non-diverse

defendants. Therefore, allegations of fraudulent joinder have been

refuted. The Court will grant the Motion to Remand [DE 13].

                   I. FACTUAL AND PROCEDURAL HISTORY

     Haygard-Davidson-McGee        Associates,      PLLC,    (“HDM”)    offers

professional    equine    veterinary     services     to    clients    in   the

Commonwealth of Kentucky. [DE 1-4 at 5, ¶ 16]. HDM was insured

under a policy (“the Policy”) issued by Federal Insurance Company

(“Federal”), which is at the heart of the current dispute.              [DE 1-

4 at 5, ¶ 17].     The Policy was purchased through John B. Milward

and John J. Milward (“the Milward Defendants”), operating as the
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 2 of 17 - Page ID#: 660



Kentucky-based Powell-Walton-Milward and now a division of J.

Smith Lanier & Co. (collectively “the Lanier Defendants”). [DE 1-

4 at 5, ¶ 18].

      On July 21, 2017, a lawsuit, Civil Action No. 17-CI-02646

Rocky-Mason, DVM, et al v. Haygard-Davidson-McGee, PLLC, et al

(“the Mason Suit”), was filed in Fayette Circuit Court against HDM

asserting    various      claims   including    breach    of   contract     and

intentional misrepresentation. [DE 1-4 at 5-6, ¶ 19]. Claiming the

Mason Suit was covered under the Policy [DE 1-4 at 6, ¶ 20), HDM

was dissatisfied with Federal’s behavior during the course of the

Mason Suit [DE 1-4 at 6, ¶ 22] and the minimal amount of money

Federal contributed to the ultimate settlement. Because HDM was

required to personally contribute “a substantial financial sum” to

resolve the Mason Suit, HDM brought the current suit against

Defendants in Fayette Circuit Court. [DE 1-4 at 7, ¶ 26].

      While the Verified Complaint filed April 23, 2020, (“the

Original Complaint”) alleges ten different counts [DE 1-4 at 7-

16,   ¶   27–87],   the    only    claims   asserted   against    the   Lanier

Defendants are violation of the Kentucky Consumer Protection Act

(“KCPA”) and Negligent Misrepresentation. [DE 1-4 at 13-15, ¶ 70–

82]. On April 29, 2020, Plaintiffs filed an Amended Complaint,

adding more details to the KCPA and Negligent Misrepresentation

claims as well as five new claims. [DE 7].


                                       2
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 3 of 17 - Page ID#: 661



     However, prior to the Amended Complaint, on April 23, 2020,

Federal promptly filed a Notice of Removal in the Eastern District

of Kentucky claiming the federal court had original subject matter

jurisdiction,    under    28    U.S.C.       §   1332,   because   the   Milward

Defendants were fraudulently joined. While all Plaintiffs are

citizens of the Commonwealth of Kentucky, all but the Milward

Defendants are citizens of other states. [DE 1-4 at 5, ¶ 12–13].

Federal claims complete diversity exists, nonetheless, because the

citizenship of the Milward Defendants must be ignored as they were

fraudulently joined in order to defeat diversity jurisdiction.

     On May 26, 2020, HDM filed the Motion to Remand. [DE 13]. In

support, HDM provided the affidavit of Stuart Brown, II, a partner

at HDM. [DE 13-1]. Brown states that in the twenty-years preceding

the Mason Suit, HDM brokered insurance coverage through the Milward

Defendants and met with them on an annual basis to receive advice

and expertise about what was covered under the Policy. [DE 13-1].

     At issue is whether the Milward Defendants were fraudulently

joined. If the Milward Defendants are found have been joined

fraudulently    as   asserted    by   Federal       then   complete   diversity

exists, making subject matter jurisdiction in this Court proper.

However, if the Milward Defendants are found to have been properly

joined, then there is not complete diversity, making subject matter




                                         3
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 4 of 17 - Page ID#: 662



jurisdiction in federal court improper and requiring remand to

state court.

                         II. STANDARD OF REVIEW

       A defendant may remove a civil action to federal court if

“the    district   courts    of    the       United    States    have   original

jurisdiction.” 28 USCS § 1441(a). A federal court may exercise

original jurisdiction when "the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is

between” parties who are “citizens of different states." 28 U.S.C.

§1332(a)(1).

       Fraudulent joinder is a "judicially created doctrine that

provides an exception to the requirement of complete diversity."

Coyne v. Am. Tobacco Co., 183 F. 3d 488, 493 (6th Cir. 1999)

(quoting Triggs v. John Crump Toyota, Inc., 154 F. 3d 1284, 1287

(11th Cir. 1998)). While complete diversity is essential, “only

the citizenship of properly joined defendants may be considered in

determining whether diversity of citizenship exists.” Grubb v.

Speedway   Superamerica     LLC,   2008      U.S.     Dist.   LEXIS   124108,   *3

(referencing 28 U.S.C. § 1441). Thus, if fraudulent joinder is

established, the Court will disregard the citizenship of the party

found to be illegitimately joined. Id. at *3.

       “Fraudulent joinder occurs when the non-removing party joins

a party against whom there is no colorable cause of action.“ Walker

                                         4
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 5 of 17 - Page ID#: 663



v. Philip Morris USA, Inc., 443 Fed. Appx. 946, 952 (6th Cir. Oct.

31, 2011) (quoting Saginaw Housing Comm'n v. Bannum, Inc., 576 F.

3d 620, 624 (6th Cir.2009)). If a colorable claim at all exists

for predicting that the plaintiffs could prevail in state court

against the non-diverse defendant, “this Court must remand the

action to state court.” Coyne, 183 F. 3d at 493 (emphasis added).

     The burden of proof for fraudulent joinder falls on the

defendants. Brierly v. Alusuisse Flexible Packaging, Inc., 184 F.

3d 527, 534 (6th Cir.1999); Alexander v. Elec. Data Sys. Corp., 13

F. 3d 940, 949 (6th Cir. 1994). “The district court must resolve

all disputed questions of fact and ambiguities in the controlling

state law in favor of the non-removing party. All doubts as to the

propriety of removal are resolved in favor of remand.” Hicks v.

Asplundh Tree Expert Co., No. 5:09-CV-410-KSF, 2010 WL 1338071, at

*2 (E.D. Ky. Mar. 31, 2010) (quoting Coyne, F. 3d at 493).

     The Sixth Circuit has consistently held that in examining

fraudulent joinder the district court may “pierce the pleadings

and conduct a summary inquiry… to identify the presence of discrete

and undisputed facts that would preclude plaintiff's recovery

against the in-state defendant." Walker, 443 Fed. Appx. at 953

(citation omitted). While normally in a motion to remand the “court

generally looks to the plaintiff's complaint, as it is stated at

the time of removal, and the defendant's notice of removal,” the


                                       5
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 6 of 17 - Page ID#: 664



courts   employ     a    different    approach    in    certain   situations,

specifically if the removal is based on fraudulent joinder of non-

diverse defendants. Walker, 443 Fed. Appx. at 952 (quoting Great

Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F. 3d

305, 311-12 (5th Cir. 2002)). For fraudulent joinder inquiries,

the court “may employ a summary-judgment-like procedure to examine

affidavits and deposition testimony for evidence of fraud.” Id.

Thus, the Court is not limited to reviewing solely the complaint

and notice of removal, for the very act of piercing the pleadings

allows the Court to consider additional evidence, while resolving

all unchallenged and contested factual allegations in the light

most favorable to the plaintiff. With the additional evidence to

be considered and the favorability           given to the plaintiffs, “the

burden of persuasion on those who claim fraudulent joinder is a

heavy one.” Id. (citing Travis v. Irby, 326 F. 3d 644, 648-49 (5th

Cir. 2003)).

     Though the test differs from a traditional 12(b)(6) motion,

district courts must be careful not to construe a motion to remand

as a summary judgement motion. See Walker, 443 Fed. Appx. at 955-

56. The inquiry into fraudulent joinder “is not intended to provide

an opportunity to test the sufficiency of the factual support for

a plaintiff's claim, as is done in a Rule 56 motion.” Id. at 956.

District courts are solely to consider “whether Plaintiffs have a

colorable   claim       under   Kentucky   law”   and   not   inquire   further

                                       6
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 7 of 17 - Page ID#: 665



concerning “whether Plaintiffs had adequate evidentiary support

for their claim.” Id.

                                 III. DISCUSSION

   A. THE AMENDED COMPLAINT CANNOT BE UTILIZED BY THE COURT IN
                 RULING ON THE MOTION TO REMAND.
     Acknowledging      that     piercing     the   pleadings      is   the    proper

approach    and    understanding      the    application    guided      by    clearly

articulated       precedent,   the    Court    must   first    determine,       as   a

threshold     manner,     “the       point    at    which     to   test       federal

jurisdiction.” CPC Livestock, LLC v. Fifth Third Bank, Inc., 495

B.R. 332, 339. In other words, the Court must determine whether

the Amended Complaint can be considered in the fraudulent joinder

analysis because it was filed after Removal.

     The court has long held it to be a “fundamental principal of

law” that “[t]he existence of subject matter jurisdiction is

determined by examining the complaint as it existed at the time of

removal.” Harper v. AutoAlliance Int'l, Inc., 392 F. 3d 195, 210

(6th Cir. 2004) (citing Long v. Bando Mfg. of Am., Inc., 201 F. 3d

754, 758 (6th Cir. 2000)); CPC Livestock, 495 B.R. at 340; Pugh v.

AIG Prop. Cas. Co., 2019 U.S. Dist. LEXIS 715, *11, 2019 WL 97028;

Jones v. Old Dominion Freight Line, Inc., 2018 U.S. Dist. LEXIS

56677, *7, 2018 WL 1602379; Jackson v. Ford Motor Co., 2016 U.S.

Dist. LEXIS 7030, *2, 2016 WL 270485 (“When considering the issue

of fraudulent joinder, if an amended complaint is filed after

                                         7
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 8 of 17 - Page ID#: 666



removal, the court should still utilize the complaint that was

operative at the time of removal.”). In this case, since the

Amended Complaint was filed after Removal, the Original Complaint

is   operative.      The    Court,   therefore,      will    not    consider    the

additional claims brought against the Milward Defendants nor the

clarifying facts detailed in the Amended Complaint. Instead, the

Court will limit its consideration to the two allegations in the

Original    Complaint      and    facts   associated      therewith.    While    the

Amended Complaint adds much-needed information to the previously

bare allegations, the Court nevertheless finds a colorable cause

of action after piercing the pleadings.

      Even if the Court were to agree that the Original Complaint

is insufficient, the Court is not solely limited to the Original

Complaint      in   its    fraudulent     joinder   analysis.      As   previously

discussed, in a case where the plaintiff “has misstated or omitted

discrete facts that would determine the propriety of joinder…the

district court may, in its discretion, pierce the pleadings and

conduct    a   summary     inquiry.”      Walker,   443    Fed.    Appx.   at   953.

Therefore, the Court will take both the Original Complaint and the

Affidavit into consideration. Royer v. Medtronic, Inc., No. 3:12-

CV-00367-JHM, 2013 WL 252898, at *3 (W.D. Ky. Jan. 23, 2013).

                                 B. THE KCPA CLAIM




                                           8
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 9 of 17 - Page ID#: 667



     The   KCPA    states   that    “[u]nfair,     false,    misleading,     or

deceptive acts or practices in the conduct of any trade or commerce

are hereby declared unlawful.” KRS § 367.170(1). In order to bring

an action for violation of the KCPA, Plaintiffs “must fit within

the protected class of persons defined in KRS 367.220.” Skilcraft

Sheetmetal, Inc. v. Ky. Mach., Inc., 836 S.W. 2d 907, 909 (Ky. Ct.

App. 1992). The statute states in relevant part that “[a]ny person

who purchases or leases goods or services primarily for personal,

family or household purposes and thereby suffers any ascertainable

loss ... as a result of the use or employment by another person of

a method, act or practice declared unlawful by KRS 367.170, may

bring an action ... to recover actual damages.” KRS § 367.220(1).

Thus, the key qualifier for admission into the protected class

able to sue under the statute is that the service be purchased

“primarily   for   personal,     family    or   household    purchase.”     859

Boutique Fitness, LLC v. CycleBar Franchising, LLC, 699 F. App'x

457, 460 (6th Cir. 2017) (“Federal district courts addressing this

issue have largely held that based on the limitation provided by

§ 367.220, only a person who purchases or leases goods or services

primarily for personal, family, or household purposes may bring an

individual private cause of action under the KCPA.”).

     While the Original Compliant claims Plaintiffs “are within

the class of persons and/or entities the KCPA sought to protect”

they offer no explanation. Further, in the Motion to Remand, the

                                       9
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 10 of 17 - Page ID#: 668



plaintiffs neglect to include the phrase “primarily for personal,

family or household purposes” in their recitation of the statute.

More, the Original Complaint and Affidavit are not only void of

any facts indicating the Policy was for personal use, but actually

state several facts to the contrary. First, the Original Complaint

repetitively claims the Policy was acquired for HDM. [see DE 1-4

at 5-7, ¶ 15-26]. As HDM is self-identified as “entities and

persons    involved    in    the   furnishing     of    professional    equine

veterinary services to clients” [DE 1-4 at 5, ¶ 16], it seems

unlikely the purpose of the insurance for the business entity would

be at all related personal, family, or households needs, let alone

“primarily”    for    such   purposes.      Second,    the   advisory   meeting

between the Lanier Defendants and HDM “concerning the various

insurers” occurred “at HDM’s offices,” where HDM conducted their

regular business activity, indicating that the insurance purchased

was part of such business activity. [DE 13-1 ¶ 6]. Third, the

Policy was purchased by HDM. [Id.]. If the Policy was purchased

for personal use, it seems unlikely HDM would bear the financial

burden alone. Fourth, the Policy was entered into by HDM. [Id.].

Fifth, and most compelling, liability hinges upon whether the Mason

Suit, a case based on employment practices exhibited by HDM, is

covered by the Policy. [DE 1-4 at 5-6, ¶ 19].

      While ambiguities must be resolved in favor of the plaintiff,

there are no uncertainties in this matter. HDM has failed to

                                       10
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 11 of 17 - Page ID#: 669



provide any facts showing the Policy was purchased for personal,

family, or household needs, and             other facts indicate to the

contrary. Therefore, Plaintiffs do not fall into the class of

persons protected under the KCPA. Their KCPA claim is barred. As

such, the Court finds it unnecessary to address issues raised by

Federal regarding the substance of the KCPA claim.

      This holding only declares that the KCPA claim is not a

colorable claim based on the Court’s narrow perspective limited by

the facts in the Original Complaint. This decision is not meant to

definitively bar the KCPA claim in further litigation as additional

disclosures and facts may indicate the KCPA claim is fruitful.

However, at this stage, as previously explained, the Court is

confined to certain pleadings.

               C. THE NEGLIGENT MISREPRESENTATION CLAIM

      While the KCPA claim must fail, HDM has nonetheless asserted

a colorable claim against the Milward Defendants through negligent

misrepresentation. Kentucky courts have adopted the Restatement

(Second)     of     Torts     §    552’s      standards      for     negligent

misrepresentation. A party who “supplies false information for the

guidance of others in their business transactions” is liable “for

pecuniary loss caused to them by their justifiable reliance upon

the information, if he fails to exercise reasonable care or

competence    in    obtaining     or   communicating      the   information.”

                                       11
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 12 of 17 - Page ID#: 670



Presnell Constr. Managers, Inc. v. EH Constr., LLC, 134 S.W.3d

575, 580 (Ky. 2004).

       The parties disagree about what pleading standard the Court

must      employ.     While      Federal       asserts      that     negligent

misrepresentation claims are subject to a heightened pleading

standard and must be plead with particularity, the plaintiffs claim

a more lenient pleading standard is applicable under Kentucky law.

In relevant notes of decision federal courts have held that on

motions    to   remand   concerning     fraudulent       joinder,   Kentucky’s

pleading standard, rather than the stricter federal standard, is

to be used for determining whether a colorable claim has been

asserted. Combs v. ICG Hazard, LLC, 934 F.Supp. 2d 915, 923 (E.D.

Ky. 2013); In re Gen. Motors LLC Ignition Switch Litig., No. 14-

MD-2543 JMF, 2015 WL 3776385, at *2 (S.D.N.Y. June 17, 2015). As

a practical matter, it would “make little sense” to apply federal

pleading standards because the test for fraudulent joinder is

whether    “a   reasonable    basis   exists    for   predicting     that   the

plaintiff's claims against the non-diverse defendant could succeed

under state law.” In re Darvocet, Darvon & Propoxyphene Prod. Liab.

Litig., 889 F. Supp. 2d 931, 940 (E.D. Ky. 2012) (referencing

Coyne, 183 F.3d at 493); Kuperstein v. Hoffman–La Roche, Inc., 457

F. Supp. 2d 467, 471–72 (S.D.N.Y.2006) (“Because the purpose of

fraudulent joinder analysis is to determine whether a state court

might permit a plaintiff to proceed with his claims, I will refer

                                       12
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 13 of 17 - Page ID#: 671



to the state pleading standards as they have been applied by state

courts to similar claims.”). The cases relied upon by Federal in

their Response to the Motion to Remand do not involve fraudulent

joinder. There is, therefore, no direct authority for holding that

a   heightened    pleading    standard      is    necessary   for    fraudulent

joinder. Further, even if the Court decided Kentucky law on the

matter is unsettled, this Court must resolve all ambiguities of

state law in favor of the plaintiffs. Coyne, 183 F. 3d at 493.

      In   a   similar    case,    actually       involving   both    negligent

misrepresentation and fraudulent joinder, the court clarified and

reiterated that the “[t]he relevant inquiry is whether there is a

colorable basis for predicting that a plaintiff may recover against

a defendant." Royer v. Medtronic, Inc., No. 3:12-CV-00367-JHM,

2013 U.S. Dist. LEXIS 9346, at *7 (W.D. Ky. Jan. 22, 2013) (citing

Casias v. Wal-Mart Stores, Inc., 695 F.3d 428, 433 (6th Cir.

2012)). While the court           initially      found the complaint to be

“lacking,” the court still held no fraudulent joinder existed after

piercing the pleadings to review the affidavit. “Given that the

defendant bears a heavy burden to prove fraudulent joinder, there

are allegations and facts suggesting that there is arguably a

reasonable basis for predicting that the state law might impose

liability on Defendant.” Id. at *11. The court does not discuss

whether a heightened pleading standard was proper, but rather

identifies the proper inquiry to be whether there is “arguably a

                                       13
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 14 of 17 - Page ID#: 672



reasonable basis” to believe the defendant “might” be guilty under

state law. The nuances of what pleading standard was applicable

was inconsequential to this straightforward and lenient inquiry.

      Other courts have similarly suggested that what pleading

standard applies is not the determinative factor in a fraudulent

joinder case. In 2013, this district reiterated that courts “must

apply a ‘more lenient’ standard to the complaint when considering

a motion remand and allegations of fraudulent joinder.” Williams

v. Altman, No. 12-131-ART, 2013 U.S. Dist. LEXIS 281, at *8 (E.D.

Ky. Jan. 2, 2013). Even if the plaintiff’s claim is “not as

artfully pleaded as the defendant would like,” the court will not

fault the plaintiff “for failing to meet an inapplicable, stricter

pleading standard [which] does not affect whether she has laid out

a colorable basis for recovery.” Id. at *7-8 (referencing Coyne,

183 F.3d at 493). The question for the Court to decide at this

phase of litigation is not the likelihood of success on the claim,

but whether there is “at least a colorable cause of action” against

the   Milward   Defendants.     Therefore,    the   more   lenient    Kentucky

standard applies.

      Kentucky Rules of Civil Procedure require a pleading to

contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Ky. R. Civ. P. 8.01. Kentucky

applies the more lenient notice pleading approach, in which “a


                                       14
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 15 of 17 - Page ID#: 673



complaint will not be dismissed for failure to state a claim unless

it appears to a certainty that the plaintiff would not be entitled

to relief under any state of facts which could be proved in support

of his claim.” Pierson Trapp Co. v. Peak, 340 S.W. 2d 456, 460

(Ky. 1960); see Williams, 2013 U.S. Dist. LEXIS 281, at *7 (citing

Fox v. Grayson, 317 S.W. 3d 1, 7 (Ky. 2010)).

      According to the Original Complaint, the Milward Defendants

made statements about the scope of coverage offered under the

Policy to induce HDM to purchase the Policy, HDM relied upon those

assertions, and the coverage position of Federal in the Mason Suit

was contrary to the claims made by the Milward Defendants. [DE 1-

4 at 15 ¶ 78-80]. The Affidavit claims that during the course of

their twenty-year relationship, the Milward Defendants answered

specific questions about policy coverage and advised HDM on an

annual basis. [DE 13-1 ¶ 7]. Regarding the Policy, Brown further

states      that    the     Milward           Defendants     made     affirmative

representations      that   the   Policy        provided    full    and   complete

coverage,    including umbrella coverage for employment practice

claims, and never informed HDM that it did not cover such claims.

Based upon the statements of the Milward Defendants, HDM purchased

the Policy. During the course of the Mason Suit, Brown states it

became   clear     that   the   Policy        did   not   provide   the   coverage

represented by the Milward Defendants in their annual meetings



                                         15
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 16 of 17 - Page ID#: 674



requiring HDM to personally contribute a subsutural financial sum

to resolve the claims. [DE 13-1 ¶ 14-15].

      While the Original Complaint and Affidavit do not contain

lengthy or detailed facts related to the ordeal, Kentucky law makes

it clear that such specificity is not remotely required. Instead,

the claims must not be “so frivolous that it has no hope of

success." Murriel-Don Coal Co., Inc. v. Aspen Ins. UK Ltd., 790 F.

Supp. 2d 590, 594 (E.D. Ky. 2011) (citing Saginaw Hous. Comm'n v.

Bannum, Inc., 576 F.3d 620, 624 (6th Cir. 2009)). Therefore, upon

piercing the pleadings and construing all facts in favor of HDM,

this Court finds there are allegations and facts supplying a

reasonable    basis   for   concluding      that   state   law   might   impose

liability on the Milward Defendants. A colorable cause of action

has   been    established      against      the    non-diverse    defendants,

precluding claims of fraudulent joinder.

                               IV. CONCLUSION

      Concluding there is no fraudulent joinder and acknowledging

the undisputed fact that John B. Milward and John J. Milward are

not diverse, jurisdiction in this Court is not proper under § 1332.

Coyne, 183 F.3d at 492. Accordingly, IT IS HEREBY ORDERED that

Plaintiff’s Motion to Remand [DE 13] is GRANTED. Because of the

remand, both Motions to Dismiss filed by Federal [DE 9 and DE 10]




                                       16
Case: 5:20-cv-00171-JMH Doc #: 26 Filed: 09/09/21 Page: 17 of 17 - Page ID#: 675



as well as the Motion to Strike [DE 20] are DENIED AS MOOT. The

case is remanded to the Fayette Circuit Court.

            This the 9th day of September, 2021.




                                       17
